DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-20 are currently pending.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/05/2021 was considered by the examiner.

Drawings
The drawings were received on 02/05/2021.  

Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 recites “the blind”, however this should recite --a blind-- as it is the first time such is recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). Likewise, the phrase "ZSM-5-type aluminosilicate zeolites" was held to be indefinite because it was unclear what "type" was intended to convey. The interpretation was made more difficult by the fact that the zeolites defined in the dependent claims were not within the genus of the type of zeolites defined in the independent claim. Ex parte Attig, 7 USPQ2d 1092 (Bd. Pat. App. & Inter. 1986). Therefore, the recitation “Storz-type” in claims 1 and 13 renders the claims indefinite.
The remaining claims are rejected based on their dependency.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 8, 9, 10, 13, 15, 16, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by WO 2015069864, (hereinafter, WO-864).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    623
    763
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    472
    769
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    570
    832
    media_image3.png
    Greyscale

Re Clm 1: WO-864 discloses a one-piece (one-piece being defined as consisting of or fashioned in a single piece or part, and the structure of WO-864, when assembled, is fashioned into a single part)  Storz-type fluid coupling (see Figs. 1-9 and the Figs. above), comprising: a flange portion (see above) including a circumferentially and radially extending base wall (1014), an annular hub (at 96) extending axially away from a radially inward portion of the base wall (see above) and having an annular axially-facing sealing surface (at 96), a pair of diametrically opposite lugs (the 54s) projecting axially away from the base wall (see above), an outer wall (the external wall) extending circumferentially and axially outwardly from the base wall (see above), coupling flanges (4001, 4002, and 4003) extending circumferentially and radially inwardly from the outer wall (see above) and having lug retention lips (see above), lug entry/exit pockets (the 78s) located between the lugs and the lug retention lips (see above), lug retention channels (the channels below 4001 and 4002) located between the lug entry/exit pockets and the lugs (see above), and cleanout ports (the 1001s) located circumferentially between the lugs and lug retention pockets (see above), where the cleanout ports partially define support walls that connect to the lug retention lips (at 5001).  
Re Clm 3: WO-864 discloses a wherein an inner radius of the coupling flange is constant between the lug retention lips and the cleanout ports (see Fig. 5, 6, 8, and 9).  
Re Clm 4: WO-864 discloses wherein the lug retention lips are ramped (at 2001).  
Re Clm 8: WO-864 discloses wherein the flange portion further includes multiple sets of diametrically opposed tool notches (at 3001) intersecting external surfaces of the flange portion including a radially outer surface and an axially external surface (see above).  
Re Clm 9: WO-864 discloses wherein the fluid coupling includes an inner cover wall (see Fig. 9, the fluid coupling includes an inner cover wall of the blind cap when the cp is connected) and is configured to be a blind cap (the cap is made to or is capable of being a blind cap as illustrated).  
As for 10: the fluid coupling of WO-864 is made to or is capable of being couple to a hydrant.  
Re Clm 13: WO-864 discloses a Storz-type fluid coupling system, comprising: multiple one-piece Storz-type fluid couplings (see Figs. 1-9 and the Figs. above, the structure in Fig. 6 and the other structure in Fig. 1 plus its gasket/seal), each fluid coupling including a circumferentially and radially extending base wall (1014 and 1114), an annular hub (at 96, and of 26 and 98) extending axially away from a radially inward portion of the base wall (see above) and having an annular axially-facing sealing surface (at 96, and 1096), a pair of diametrically opposite lugs (the 54s and the 28s) projecting axially away from the base wall (see above), an outer wall (the external wall and the other the external wall) extending circumferentially and axially outwardly from the base wall (see above), a coupling flange (4001, 4002, and 4003, and 4401, 4402, and 4403) extending circumferentially and radially inwardly from the outer wall (see above) and having lug retention lips (see above), lug entry/exit pockets (the 78s, and the 30s) located between the lugs and the lug retention lips (see above), lug retention channels (the channels below 4001 and 4002, and the channels below 4401 and 4402)  located between the lug entry/exit pockets and the lugs (see above), and cleanout ports (the 1001s, and the 1101s) located circumferentially between the lugs and the lug entry/exit pockets (see above); where a first one of the fluid couplings is configured to couple to a second one of the fluid couplings (see Fig. 9); and a seal (98) disposed between each sealing surface.  
Re Clm 15: WO-864 discloses a wherein an inner radius of the coupling flange is constant between the lug retention lips and the cleanout ports (see Fig. 5, 6, 8, and 9).
Re Clm 16: WO-864 discloses wherein the lug retention lips are ramped (at 2001, and 2201).  
Re Clm 18: WO-864 discloses wherein axially-facing support walls (the walls under the lug retention channels) of the blind portions extend to the lug retention lips (see above).  
Re Clm 19: WO-864 discloses wherein the flange portion further includes multiple sets of diametrically opposed tool notches (3001, and 3301) intersecting external surfaces of the flange portion including a radially outer surface and an axially external surface (see above).  
Re Clm 20: WO-864 discloses wherein one fluid coupling includes an inner wall and is configured to be a blind cap (see the cp above).

The following is an alternative rejection of claim 1 for the rejection of claims 11 and 12.

Re Clm 1: WO-864 discloses a one-piece (one-piece being defined as consisting of or fashioned in a single piece or part, and the structure of WO-864, when assembled, is fashioned into a single part)  Storz-type fluid coupling (see Figs. 1-9 and the Figs. above), comprising: a flange portion (see above) including a circumferentially and radially extending base wall (1114), an annular hub (at 1196) extending axially away from a radially inward portion of the base wall (see above) and having an annular axially-facing sealing surface (at 1196 and 98), a pair of diametrically opposite lugs (the 28s) projecting axially away from the base wall (see above), an outer wall (the external wall) extending circumferentially and axially outwardly from the base wall (see above), coupling flanges (4401, 4402, and 4403) extending circumferentially and radially inwardly from the outer wall (see above) and having lug retention lips (see above), lug entry/exit pockets (the 30s) located between the lugs and the lug retention lips (see above), lug retention channels (the channels below 4401 and 4402) located between the lug entry/exit pockets and the lugs (see above), and cleanout ports (the 1101s) located circumferentially between the lugs and lug retention pockets (see above), where the cleanout ports partially define support walls that connect to the lug retention lips (at 5501).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015069864, (hereinafter, WO-864) as applied to claims 1, 3, 4, 8, 9, 10, 13, 15, 16, 18, 19, and 20 above, in view of Kozey (US 6102444) and in view of Stehling et al. (US 4602654), (hereinafter, Stehling).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 2: WO-864 discloses wherein the sealing surface of the annular hub includes a face (at 96) establishing radially inner (9001) and outer (9002) hub walls.
WO-864 fails to disclose a face seal groove, wherein the inner hub wall includes a plurality of vent notches therein.


    PNG
    media_image4.png
    560
    490
    media_image4.png
    Greyscale

However, Kozey discloses a Storz-type type fluid coupling, similar to that of WO-864. Kozey also teaches a face seal groove.  Where such would be for retaining an addition seal for forming a leak free joint. Accordingly, Kozey teaches a face seal groove, for the purpose of providing a means to house an additional seal for forming a leak free joint, alternatively, for providing a structural arrangement which would yield the same predictable result of forming a leak free joint with an alternative sealing arrangement.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-864, to have had a face seal groove, as taught by Kozey, for the purpose of providing a means to house an additional seal for forming a leak free joint, alternatively, for providing a structural arrangement which would yield the same predictable result of forming a leak free joint with an alternative sealing arrangement.

    PNG
    media_image5.png
    683
    514
    media_image5.png
    Greyscale

Stehling discloses a Storz-type type fluid coupling, similar to that of WO-864. Stehling also teaches that the inner hub wall includes a plurality of vent notches (the notches in 24 and the other 24) therein (the notches are therein because 24 and the other 24 and their notches are contained within the inner hub wall).  Where such would allow for preventing debris from entering a the flow pass and for allowing low pressure discharge to pass through). Accordingly, Stehling teaches the inner hub wall includes a plurality of vent notches (the notches in 24 and the other 24) therein (the notches are therein because 24 and the other 24 and their notches are contained within the inner hub wall), for the purpose of providing a means of preventing debris from entering a the flow pass and for allowing low pressure discharge to pass through.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-864, to have had wherein the inner hub wall includes a plurality of vent notches therein, as taught by Stehling, for the purpose of providing a means for preventing debris from entering a the flow pass and for allowing low pressure discharge to pass through.
Re Clm 14: WO-864 discloses wherein the sealing surface of the second fluid coupling includes a face (at 96) establishing radially inner (9001) and outer (9002) hub walls.
WO-864 fails to disclose a face seal groove, wherein the inner hub wall includes a plurality of vent notches therein.
However, Kozey discloses a Storz-type type fluid coupling, similar to that of WO-864. Kozey also teaches a face seal groove.  Where such would be for retaining an addition seal for forming a leak free joint. Accordingly, Kozey teaches a face seal groove, for the purpose of providing a means to house an additional seal for forming a leak free joint, alternatively, for providing a structural arrangement which would yield the same predictable result of forming a leak free joint with an alternative sealing arrangement.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-864, to have had a face seal groove, as taught by Kozey, for the purpose of providing a means to house an additional seal for forming a leak free joint, alternatively, for providing a structural arrangement which would yield the same predictable result of forming a leak free joint with an alternative sealing arrangement.
Stehling discloses a Storz-type type fluid coupling, similar to that of WO-864. Stehling also teaches that the inner hub wall includes a plurality of vent notches (the notches in 24 and the other 24) therein (the notches are therein because 24 and the other 24 and their notches are contained within the inner hub wall).  Where such would allow for preventing debris from entering a the flow pass and for allowing low pressure discharge to pass through). Accordingly, Stehling teaches the inner hub wall includes a plurality of vent notches (the notches in 24 and the other 24) therein (the notches are therein because 24 and the other 24 and their notches are contained within the inner hub wall), for the purpose of providing a means of preventing debris from entering a the flow pass and for allowing low pressure discharge to pass through.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-864, to have had wherein the inner hub wall includes a plurality of vent notches therein, as taught by Stehling, for the purpose of providing a means for preventing debris from entering a the flow pass and for allowing low pressure discharge to pass through.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015069864, (hereinafter, WO-864) as applied to claims 1, 2, 3, 4, 8, 9, 10, 13, 14, 15, 16, 18, and 20 above, in view of Kozey (US 6102444).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 11: WO-864 discloses which further comprises an inner cover wall extending from the base wall (see above) and having an external hub (at 9999) with a groove (9999).
WO-864 fails to disclose a double-looped cable seal coupling having a first loop coupled to an external member and having a second loop configured to be coupled to another structure.
However, Kozey discloses a Storz-type type fluid coupling, similar to that of WO-864. Kozey also teaches a means of retaining members together when they are not connected.  Where such would prevent the loss or theft of a component and the ease of retrieval of a disconnected member. Accordingly, Kozey teaches a double-looped cable (where a chain can be identified as a cable) seal coupling (86) having a first loop coupled to an external member (such as at the left side) and having a second loop configured to be coupled to another structure (such as at the right side), for the purpose of providing a means to prevent the loss or theft of a component and the ease of retrieval of a disconnected member.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of WO-864, to have had also comprising a double-looped cable seal coupling having a first loop coupled to the external hub via the groove and having a second loop configured to be coupled to another structure, as taught by Kozey, for the purpose of providing a means to prevent the loss or theft of a component and the ease of retrieval of a disconnected member.
Re Clm 12: WO-864 discloses wherein the double-looped cable seal coupling includes at least one dual-locking bolt seal termination (the figured 8 shaped member on the right of 86).  

Allowable Subject Matter
Claims 5-7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (securing members and joint connections) which are similar to the applicant’s claimed invention; US-1270494, US-20100205787, US-4602654, US-11293574, US-5251940, US-4523778, DE-29715725, DE-29803438, WO-2015069864, DE-3830476.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
07/30/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679